             Case 4:20-cv-00020-LPR Document 13 Filed 07/16/20 Page 1 of 4



                         IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS
                                   CENTRAL DIVISION


YOLANDA RICHARDS, NORMA L. DIXON,
AND CYNTHIA D’ABADIE, Individually and on
Behalf of All Others Similarly Situated                                              PLAINTIFFS

vs.                                       No. 4:20-cv-020

PULASKI COUNTY SPECIAL SCHOOL DISTRICT                                              DEFENDANT



           PLAINTIFFS’ MOTION FOR CONDITIONAL CERTIFICATION,
      FOR DISCLOSURE OF CONTACT INFORMATION, AND TO SEND NOTICES

        COMES NOW Plaintiffs Yolanda Richards, Norma L. Dixon, and Cynthia D’Abadie

(“Plaintiffs”), individually and on behalf of all others similarly situated, by and through their

attorneys Chris Burks and Brandon Haubert of           WHLAW     PLLC, and for their Motion for

Conditional Certification, for Disclosure of Contact Information, and to send Notices, states and

alleges as follows:

        1.       This Motion is time-sensitive and calls for an expedited review, as explained in the

Brief in Support.

        2.       Plaintiffs brought this suit on behalf of all former and current non-exempt contract

employees of Defendant Pulaski County Special School District (“Defendant”), who have worked

more than forty hours in any workweek and whose hourly pay was prorated by deductions of hours

worked, to recover overtime wages and other damages pursuant to the Fair Labor Standards Act,

29 U.S.C. § 201, et seq. (“FLSA”) and the Arkansas Minimum Wage Act, Ark. Code Ann. § 11-4-

201, et seq. (“AMWA”).



                                                                                            Page 1 of 4
             Case 4:20-cv-00020-LPR Document 13 Filed 07/16/20 Page 2 of 4



        3.       Plaintiffs bring this action as a collective action pursuant to 29 U.S.C. § 216(b).

Plaintiffs ask this Court to conditionally certify the following class:

                 All non-exempt contract employees of Defendant within the past
                 three years who worked more than forty (40) hours in any
                 workweek, and whose hourly pay was prorated by deductions of
                 hours worked.

        4.       Section 216(b) of the FLSA provides that “[a]n action… may be maintained against

any employer… by anyone or more employees for and on behalf of himself or themselves and other

employees similarly situated.” 29 U.S.C. § 216(b).

        5.       Plaintiffs hereby move the Court to conditionally certify this lawsuit as a collective

action for the purpose of providing notice of the action to members of the collective action class.

        6.       Plaintiffs and the members of the putative class are sufficiently similarly situated

that conditional certification of the proposed class is appropriate.

        7.       Attached as Exhibits 1 and 2, respectively, are the Notice and Consent to Join

proposed by Plaintiffs for distribution in this case. Attached as Exhibits 3 and 4, respectively, are

the Electronic Transmissions and Electronic Consent to Join proposed by Plaintiffs for electronic

distribution in this case. The Notices and Consents to Join make no comment on the merits of the

case. The Notices are narrowly drawn to notify potential class members of the pending litigation,

the composition of the class, and their right to “opt-in” to the litigation.

        8.       Plaintiffs requests a period of ninety (90) days to distribute the Notice and file

Consent to Join forms with this Court and requests this Court to enter an Order directing Defendant

to provide the names, last known mailing addresses, cell phone numbers, and email addresses of

potential opt-in Plaintiffs no later than one (1) week after the date of the entry of the Order granting

this Motion.


                                                                                              Page 2 of 4
            Case 4:20-cv-00020-LPR Document 13 Filed 07/16/20 Page 3 of 4



       9.       Plaintiffs request that this Court permit them to provide the Notice to potential opt-

in Plaintiffs through mail and text message, or alternatively mail and email, and that this Court

permit Plaintiffs to distribute a reminder Postcard via traditional U.S. Mail as well as a follow-up

text message, or alternatively, an email.

       10.      To guarantee notice to Defendant’s current employees, Plaintiffs ask that

Defendant be required to post the Notice in a conspicuous location in the same area in which it

posts government-required notices.

       11.      Plaintiffs further request that this Court approve the inclusion of Plaintiffs’ Class

and Collective Action Complaint (E.C. F No. 1), as well as Defendant’s Answer thereto, if

Defendant so request, along with the Notice.

       12.      Plaintiffs incorporate their Brief in Support of the current Motion, filed

concurrently herewith.

       13.      In support of the current Motion, Plaintiffs incorporate the following exhibits:

       Ex. 1: Proposed Notice of Right to Join Lawsuit (“Notice”);
       Ex. 2: Proposed Consent to Join Collective Action (“Consent to Join”);
       Ex. 3: Proposed Texts of Electronic Transmissions (“Electronic Transmissions”);
       Ex. 4: Proposed Electronic Consent to Join (“Electronic Consent to Join”);
       Ex. 5: Proposed Reminder Postcard (“Postcard”);
       Ex. 6: Declaration of Attorney Chris Burks; and,
       Ex. 7: Declaration of Norma Dixon.

       WHEREFORE, premises considered, Plaintiffs pray that the Court:

       A.       Conditionally certify the class proposed by Plaintiffs;

       B.       Approve of the use of U.S. Mail and text message (or alternatively, U.S. Mail and

email) to distribute the Plaintiffs’ proposed Notice and Consent to Join;

       C.       Grant approval to the form and content of Exhibits 1–5;



                                                                                            Page 3 of 4
            Case 4:20-cv-00020-LPR Document 13 Filed 07/16/20 Page 4 of 4



       D.       Order Defendant to produce the requested contact information of each putative

class member in an electronically importable and malleable electronic format, such as Excel, within

seven (7) days after this Court’s Order is entered;

       E.       Allow for an opt-in period of ninety (90) days, to begin seven (7) days after the day

that Defendant produces the names and contact information for the putative class members, in

which putative class members may submit a Consent to Join this lawsuit as an opt-in plaintiff;

       F.       Grant Plaintiffs’ leave to send the Reminder Postcard via U.S. Mail and reminder

text message (or email message), beginning thirty (30) days after the opt-in period begins, to

potential plaintiffs who have not responded to the Notice; and

       G.       Award costs and a reasonable attorney’s fee and grant all other relief to which

Plaintiffs may be entitled, whether specifically prayed for or not.

                                               Respectfully submitted,

                                              YOLANDA RICHARDS, NORMA L. DIXON,
                                              AND CYNTHIA D’ABADIE Individually and on
                                              Behalf of All Others Similarly Situated,
                                              PLAINTIFFS

                                               WH  LAW, PLLC
                                               1 Riverfront Pl. – Suite 745
                                               North Little Rock, AR 72114
                                               (501) 891–6000

                                       By:     Chris W. Burks
                                               Chris W. Burks (ABN: 2010207)
                                               chris@wh.law

                                               Brandon M. Haubert (ABN: 2013137)
                                               brandon@wh.law




                                                                                            Page 4 of 4
